IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SEAN BURTON,                           :   No. 62 MAP 2017
                                       :
                     Appellant         :   Appeal from the Order of the
                                       :   Commonwealth Court at No. 217 MD
                                       :   2017 dated August 22, 2017.
             v.                        :
                                       :
                                       :
JOHN E. WETZEL (SECRETARY OF           :
CORRECTIONS),                          :
                                       :
                     Appellee          :


                                  ORDER


PER CURIAM                                           September 21, 2018
     AND NOW, this 21st day of September, 2018, the Order of the Commonwealth

Court is AFFIRMED.